Without detailing the involved and unusual proceedings in the trial court wherein plaintiff in error sought to vacate judgments rendered against it therein, suffice it to say that the motions to vacate were fully presented to the trial court upon the statements of counsel and the evidence and were determined adversely to the plaintiff in error. Upon examination of the entire records we are unable to find that the trial court committed prejudicial error in overruling the motions to vacate. On consideration whereof it is therefore ordered and adjudged by this court that the judgments of the said Court of Appeals, affirming the trial court, be and the same are hereby affirmed.
Judgments affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur. *Page 633